Citation Nr: 0125700	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance (A&A) or at the housebound rate, 
prior to August 27, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision in 
which the RO denied entitlement to special monthly pension.  
The veteran filed a notice of disagreement in October 1994 
and a statement of the case (SOC) was issued in April 1995.  
The veteran submitted a substantive appeal in April 1995, 
with no hearing requested 

By decision of April 1998, the Board remanded the case to the 
RO for readjudication consistent with cited regulatory 
criteria, and for further evidentiary development.  By rating 
action of November 1998, the RO granted service connection 
for special monthly pension based on the need for A&A, but 
made the effective date from August 27, 1998 and not back to 
the date of claim.  Thus, there remains for the Board's 
consideration the question of whether special monthly pension 
based on the need for A&A or at the housebound rate is 
warranted for the period prior to August 27, 1998.  In this 
regard, A&A is the greater benefit, i.e., it provides more 
money.  If a veteran is awarded A&A, then the issue of 
housebound benefits is moot.  If the veteran is not in need 
of A&A, he may still be entitled to increased pension at the 
housebound rate.  Per Board remand instruction, the RO issued 
a supplemental SOC in March 2001, and the case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  By rating decision of November 1998, the RO granted 
special monthly pension based on the need for aid and 
attendance effective August 27, 1998.

2.  The evidence of record does not reflect the aid and 
attendance criteria that constitute helplessness prior to 
August 27, 1998.

3.  Prior to August 27, 1998, the veteran did not have a 
single disability ratable at 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance prior to 
August 27, 1998 are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. §§ 3.351, 3.352 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  Entitlement to special monthly pension at the housebound 
rate is not warranted prior to August 27, 1998.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 3.351 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1980, the veteran was granted entitlement to non-
service-connected disability pension based on several 
disabilities.  In August 1994, a report of a July 1994 
examination for housebound status or permanent need for aid 
and attendance was received by the RO.  The report indicated 
that the veteran could perform activities of daily living, 
but noted some limited movement of the left wrist.  The 
veteran was observed to be right-handed.  The report noted, 
by history, joint fusion in the first metatarsal phalangeal 
(MTP) joint (great toe) and left knee surgery.  The report 
described that the veteran used a cane for walking, and the 
examiner noted limited activity secondary to pain due to 
diagnosed degenerative joint disease of the left knee.  It 
was expressed that the veteran could walk five or six blocks 
without the assistance of another person.  The report 
concluded that the "veteran requires the daily personal 
health care services of a skilled provider without which the 
veteran would require a hospital, nurse home, or other 
institutional care."  The report did not specifically 
address restrictions on personal care, and provided no basis 
for the conclusion. 

A VA electrocardiographic report of November 1992 was 
abnormal.  There was a first degree AV block, right bundle 
branch block, left anterior fascicular block and bifascicular 
block.  In November 1992, the veteran underwent surgery for 
hallux valgus and rigidus.

In September 1994, the RO denied entitlement to special 
monthly pension.  In his October 1994 notice of disagreement, 
the veteran stated that he could walk half of a block and 
that he had been assigned a homemaker since January 1994 to 
help with daily activities.  He also alleged pertinent 
treatment records at the Bronx VA Medical Center (VAMC).  In 
January 1996, the RO ordered that VA examinations be provided 
and requested outpatient treatment records from Bronx VAMC.

Outpatient treatment records from the Bronx VAMC revealed 
that in December 1993, the veteran was referred for home 
services care for approximately two weeks, as he was ordered 
bed bound for low back syndrome.  In August 1993, a chest x-
ray revealed atelectasis on the lung bases with left-sided 
pneumonic infiltration.  (Atelectasis is incomplete expansion 
of a portion of a lung.  Dorland's Illustrated Medical 
Dictionary 166 (29th ed. 2000)).  In January 1994, the 
veteran was examined for elevated prostate-specific antigen 
(PSA).  He was deemed unable to tolerate the digital rectal 
examination (DRE) or prostate needle biopsy.  The diagnosis 
was either carcinoma of the prostate or benign prostatic 
hypertrophy, with moderate PSA levels.  In March 1994, the 
veteran was noted to have no voiding complaints and nocturia.  
(Nocturia is excessive urination at night.  Dorland's 
Illustrated Medical Dictionary 1222 (29th ed. 2000)).  A 
follow-up examination in July 1994 indicated the veteran had 
no new complaints and could not tolerate the prostate needle 
biopsy.  The diagnosis was benign prostatic hypertrophy.  In 
September 1994, attempts were made to perform a biopsy of the 
prostate; however, the veteran was unable to tolerate the 
probe.  An October 1994 examination noted the aforementioned 
inability to perform a prostate biopsy prompted by elevated 
PSA findings, and an x-ray examination of the veteran's whole 
body revealed degenerative disc disease of the knees and rule 
out bone metastases.  In March 1995, a pulmonary function 
test (PFT) was performed.  The PFT reported FEV-1 (Forced 
Expiratory Volume in one second) as 69 percent predicted, 
demonstrating mild restrictive ventilatory defect.  In April 
1994, an examiner reported that chest x-rays showed no 
evidence of infiltrate or respiratory failure.

A VA aid and attendance/housebound (or special monthly 
pension) examination was provided in January 1996.  The 
examiner observed obesity and hypertension under treatment.  
The examiner expressed the conclusion that the veteran was 
sufficiently disabled to require aid and assistance to avoid 
nursing home care.

A VA orthopedic examination was provided in February 1996 for 
evaluation of the veteran's left knee.  Objective findings 
included swelling of knees, knee pain on passive motion, and 
a large surgical scar on the left knee.  The examiner 
observed no signs of instability but pain on testing range of 
motion.  The veteran's range of motion of the knees was 
reported as flexion to 90 degrees and extension to 5 degrees, 
bilaterally.  X-ray results revealed narrow joint space and 
suprapatellar effusion of the knees.  The examiner diagnosed 
status post left knee surgery, and severe bilateral 
degenerative joint disease.

Additional outpatient treatment reports from the Bronx VAMC 
indicated that in August 1997, the veteran reported nocturia 
2 to 3 times per week, as well as a sensation of urgency.  
The examiner diagnosed gradually rising PSA.  In September 
1997, the veteran was diagnosed with left shoulder rotator 
cuff tear.  In June 1998, the veteran reported nocturia 3 
times per night, frequency 3 to 4 times per day, and the 
ability to void easily.  

Pursuant to April 1998 Board remand instructions, additional 
VA examinations were provided.  During an August 27, 1998 VA 
general examination, the veteran reported that he had a home 
aide for two years, three days per week.  The veteran's past 
medical history was noted:  hypertension many years, 
questionable history of congestive heart failure, no history 
of eye disease, history of sleep apnea resolved by uvulectomy 
(surgical removal of the uvula), osteoarthritis of the hand, 
degenerative arthritis of the left shoulder, bilateral knees, 
and lumbar spine; history of benign prostatic hypertrophy, 
and status post cholecystectomy (surgical removal of the gall 
bladder).  The veteran's subjective complaints included 
nocturnal dyspnea, nocturia, dribbling, and activity limited 
to less than one block secondary to shortness of breath and 
low back pain.  (Nocturnal dyspnea is difficult or labored 
breathing at night.  Dorland's Illustrated Medical Dictionary 
558 (29th ed. 2000)).  The VA examiner diagnosed 
hypertension, osteoarthritis of the knees, chronic low back 
pain, benign prostatic hypertrophy, status post 
cholecystectomy, obesity, and elevated prostate-specific 
antigen (PSA), a questionable sign of prostate cancer.

An August 1998 VA eye examination revealed uncorrected vision 
of 20/25 in the right eye and 20/30 in the left eye, with 
full visual field. 

The veteran was afforded two VA aid and attendance/housebound 
examinations in the month of August 1998.  The first report, 
dated August 6, 1998, described the veteran's chief 
complaints as arthritis of the hands, shoulders, knees, 
ankles, and feet, with low back pain.  The veteran arrived 
alone by bus.  The veteran was described as "not able to 
protect himself from the hazards and dangers of daily 
environment."  The veteran reported, inter alia, adequate 
memory, occasional dizziness, loss of balance, full control 
of bowel movements, increased frequency of urination (with 
some wetting), and the ability to ambulate and perform self-
care.  The veteran explained his daily routine, as follows:  
taking a bath, putting on his clothes (while seeking help to 
tie his shoes), walking across the street to buy a newspaper, 
walking to the senior citizen center to get breakfast, 
walking home, sending his home aide to shop for groceries, 
watching television, and going to bed.  Upon physical 
examination, the veteran was observed to have normal range of 
motion of the elbows and wrists, bilaterally; right upper 
extremity abduction to 150 degrees, left upper extremity 
abduction to 90 degrees (beyond 90 degrees triggered pain), 
and painful finger movement, bilaterally.  The examiner also 
observed normal range of movement of the hips and knees, 
diminished range of movement of the ankles and feet, and fair 
balance and propulsion.  

The examiner determined that the veteran was able to walk 
without assistance of another person for up to four blocks 
(to the senior citizen center) and that he could travel by 
bus to a church ten blocks away.  The veteran stated that he 
used a cane in bad weather.  X-ray reports demonstrated 
degenerative changes of the lumbosacral spine, with narrowing 
of the disc space at L2-L3 and L3-L4, and soft tissue 
swelling in the left hand.  An x-ray of the left shoulder 
dated November 1995 revealed mild degenerative osteoarthritic 
changes.  The examiner diagnosed the following conditions:  
(1) essential hypertension (controlled); (2) benign prostatic 
hypertrophy, with urinary incontinence; (3) degenerative 
disease of the lumbosacral spine; (4) degenerative arthritis 
of the left shoulder; and (5) arthritis of both hands.  The 
examiner commented that the veteran required assistance in 
cooking, cleaning the apartment, doing laundry, and shopping. 

The second VA aid and attendance/housebound examination 
report, of August 27, 1998, described the veteran as obese, 
with chronic bilateral knee pain and swelling, and chronic 
low back pain.  The examiner reported that the veteran 
required assistance to tie his shoes, walked with a cane, and 
could walk under one block unassisted.  The veteran expressed 
that he continued to attend the senior citizen center in the 
mornings.  The examiner concluded that the veteran required 
aid and attendance or nursing home placement, but provided no 
details.  The final diagnoses reported were hypertension, 
history of sleep apnea, osteoarthritis of the knees, benign 
prostatic hypertrophy, and obesity.

The veteran was evaluated for elevated PSA in September 1998, 
as revealed in an outpatient treatment report from the Bronx 
VAMC.  The veteran reported nocturia once to twice nightly, 
hesitancy, dribbling, and post-voiding sensation.  The 
veteran did not undergo a complete examination.

An October 1998 addendum to the August 27, 1998 VA aid and 
attendance/ housebound examination report noted the veteran 
required aid and attendance based on congestive heart 
failure, as the veteran experienced shortness of breath after 
walking less than one block, and based on cancer of the 
prostate.

By rating decision of November 1998, the RO granted 
entitlement to aid and attendance benefits, effective August 
27, 1998.  The RO based its decision on the findings of the 
August 27, 1998 VA aid and attendance/ housebound 
examination.  

II.  Analysis

Aid and Attendance

Special monthly pension may be granted to veterans who are so 
disabled that they require regular aid and attendance or are 
housebound.  38 U.S.C.A. § 1521(d), (e) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2001).  Regulations define the need 
for aid and attendance as "helplessness or being so near 
helplessness as to require the regular aid and attendance of 
another person."  38 C.F.R. § 3.351(b).  In order to qualify 
for special monthly pension by reason of need for aid and 
attendance, a veteran must satisfy the following 
requirements:  

(c) Aid and attendance; criteria.  The veteran, 
spouse, surviving 
spouse or parent will be considered in need of 
regular aid and 
attendance if he or she:
    (1) Is blind or so nearly blind as to have 
corrected visual acuity 
of 5/200 or less, in both eyes, or concentric 
contraction of the visual 
field to 5 degrees or less; or
    (2) Is a patient in a nursing home because of 
mental or physical 
incapacity; or
    (3) Establishes a factual need for aid and 
attendance under the 
criteria set forth in Sec. 3.352(a).
. . . 
(a) Basic criteria for regular aid and attendance 
and permanently 
bedridden.  The following will be accorded 
consideration in determining the need for regular 
aid and attendance (Sec. 3.351(c)(3)):  inability 
of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which 
by reason of the particular disability cannot be 
done without aid (this will not include the 
adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through 
extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers 
incident to his or her daily environment.  . . . . 
It is not required that all of the disabling 
conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The 
particular personal functions which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a whole.  
It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so 
helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion 
that the claimant's condition is such as would 
require him or her to be in bed.  They must be 
based on the actual requirement of personal 
assistance from others.

38 C.F.R. §§ 3.351(c)(1)-(3), 3.352(a).  

The Board observes that neither of the first two criteria 
under section 38 C.F.R. § 3.351(c) is applicable to this case 
because the first provision deals with situations where the 
veteran is legally blind, 38 C.F.R. § 3.351(c)(1), and the 
second provision deals with situations where the veteran is 
confined to "a nursing home because of mental or physical 
incapacity," 38 C.F.R. § 3.351(c)(2).  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).  The veteran is not blind or 
nearly blind, and it is well established by the evidence of 
record that he lives alone, in his own apartment.  

The question remains whether a factual need for aid and 
attendance has been established (for the period prior to 
August 27, 1998) by the presence of at least one enumerated 
factor.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. at 
224.  The veteran has not demonstrated an inability to keep 
himself ordinarily clean, or to dress or undress himself.  
While he reported needing assistance in tying his shoelaces, 
this would not prevent him from dressing himself as he could 
wear slip-on shoes.  To the contrary, the veteran reported 
that he bathes and dresses himself.  Although there is 
evidence of limited mobility in his left upper extremity as 
well as arthritis of the hands, the veteran has not 
complained of an inability to feed himself.  In this regard, 
it is noted that the veteran is right-handed.  Furthermore, 
the veteran's disability picture does not suggest a physical 
or mental incapacity that would require care or assistance on 
a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  The Board finds probative 
that the veteran travels alone, and walks (albeit slowly and 
with a cane) on nearly a daily basis, to a senior citizens' 
center four blocks from his home.  In addition, the veteran 
reported fair memory and was alert and responsive during his 
several VA examinations.

The remaining enumerated factor represents an inability to 
attend to the wants of nature.  38 C.F.R. § 3.352(a).  
Despite urinary tract symptoms, the veteran has the ability 
to go to the bathroom himself and to deal with any urinary 
symptomatology.  In this regard, he has use of his hands and 
is able to walk on his own.

The Board acknowledges that the VA examinations of record in 
July 1994 and in January 1996 opined that the veteran was 
sufficiently disabled to require regular aid and attendance.  
As the April 1998 Board remand explained, these reports 
lacked sufficient detail for failure to describe the types of 
assistance required or specify the restrictions on personal 
care necessitating aid and attendance.  See 38 C.F.R. §§ 4.2, 
19.9.  In summary, these medical reports rendered conclusions 
not based on any reported symptomatology that would support 
the opinions. 

The Board finds that, although the veteran may have required 
the assistance of another person for household chores, the 
evidence of record does not demonstrate a need for assistance 
to perform personal care functions prior to August 27, 1998, 
the date of the most recent VA examination.  The need for 
someone else to perform household chores is not what is 
contemplated by the A&A criteria.  Rather, the criteria are 
based on the need for assistance in performing "personal" 
functions.  Based on the evidence of record, the 
preponderance of the evidence is against the claim for 
special monthly pension for the period at issue.  

Housebound

The Board will consider whether the veteran qualified for 
special monthly pension at the housebound rate prior to 
August 27, 1998.  In order to qualify for special monthly 
pension by reason of being housebound, a veteran must satisfy 
the following requirements:  

(d) Housebound, or permanent and total plus 60 
percent; disability 
pension.  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C. 1521 and 
who is not in need of regular aid and attendance 
shall be as prescribed in 38 U.S.C. 1521(e) if, in 
addition to having a single permanent disability 
rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based 
upon unemployability under Sec. 4.17 of this 
chapter) the veteran:
    (1) Has additional disability or disabilities 
independently ratable 
at 60 percent or more, separate and distinct from 
the permanent 
disability rated as 100 percent disabling and 
involving different 
anatomical segments or bodily systems, or
    (2) Is "permanently housebound" by reason of 
disability or 
disabilities.  This requirement is met when the 
veteran is substantially 
confined to his or her dwelling and the immediate 
premises or, if 
institutionalized, to the ward or clinical area, 
and it is reasonably 
certain that the disability or disabilities and 
resultant confinement 
will continue throughout his or her lifetime.

38 C.F.R. § 3.351(d)(1), (2).  

The RO, in rating action of November 1998, determined that 
the veteran had two unrelated disabilities that were totally 
disabling; that is, congestive heart failure and hypertension 
and prostate cancer.  Prior to this time, no disability was 
listed by the RO as totally disabling.  Following a complete 
review of the claims folder, the Board finds that the veteran 
does not qualify for special monthly pension at the 
housebound rate prior to August 27, 1998.  

In order to qualify for special monthly pension at the 
housebound rate, the veteran must meet the threshold 
criterion of having a single disability rated (or potentially 
rated) 100 percent disabling.  38 C.F.R. § 3.351(d).  The 
veteran's non-service-connected hypertension has been rated 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101, pertaining to hypertensive vascular disease.  With 
regard to the evaluation of service-connected hypertension, 
the Board notes that the regulations pertaining to rating 
cardiovascular disabilities, which include hypertension, were 
revised effective January 12, 1998.  See 62 Fed. Reg. 65,207, 
65,215 (Dec. 12, 1997) (as codified at 38 C.F.R. pt. 4).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, for the distinct 
purpose of determining whether the veteran has a single 
permanent disability rated 100 percent disabling, and thereby 
qualifies for special monthly pension at the housebound rate, 
the Board observes that neither the old or revised 
regulations allow a 100 percent evaluation.  The highest 
rating that may be assigned under DC 7101, applying the 
regulations in effect prior to January 12, 1998, and from 
that date, is 60 percent.  See 38 C.F.R. § 4.104, DC 7101 
(1997); 38 C.F.R. § 4.104, DC 7101 (2001).

The Board acknowledges that the veteran was evaluated by the 
RO for congestive heart failure.  The medical evidence of 
record does not provide a diagnosis of congestive heart 
failure, except for a single, unsubstantiated notation in the 
October 1998 memorandum supplement to the August 27, 1998 VA 
examination.  Thus, for the period prior to August 27, 1998, 
there was no confirmed evidence of congestive heart failure.  
While there may have been heart disease prior to this date as 
demonstrated by an abnormal EKG in 1992, no significant 
abnormal heart manifestations were mentioned by an examiner 
prior to August 27, 1998.  Thus, the veteran would not be 
entitled to a 100 percent rating for heart disease prior to 
this date.  See 38 C.F.R. pt. 4, § 4.104 (as in effect prior 
to and from Jan. 12, 1998).

The veteran was not diagnosed with prostate cancer prior to 
August 27, 1998, but there were indications of prostate 
problems prior to that date.  Medical evidence of record 
demonstrates an alternative diagnosis of benign prostatic 
hypertrophy, ratable under 38 C.F.R. § 4.115b, DC 7529 
(referring to rating criteria for voiding dysfunction, 
38 C.F.R. § 4.115a).  The Board notes that, during the 
pendency of the appeal, the Secretary revised the relevant 
provisions of the schedule of ratings.  See 59 Fed. Reg. 2527 
(Jan. 18, 1994) (redesignating and revising section § 4.115a 
as § 4.115b and adding a new § 4.115a, effective February 17, 
1994); 59 Fed. Reg. 14567 (Mar. 29, 1994), as amended at 59 
Fed. Reg. 46339 (Sept. 8, 1994) (codified at 38 C.F.R. 
4.115a, 4.115b).  Under the old regulations, the veteran's 
symptomatology would have corresponded to chronic cystitis, 
for which the highest rating was 60 percent.  38 C.F.R. 
§ 4.115a, DC 7512 (1993).  Under the amended regulations, the 
highest rating that may be assigned for the symptoms related 
to the veteran's benign prostatic hypertrophy is 40 percent.  
38 C.F.R. § 4.115b, DC 7527 (2001) (directing evaluation 
under 38 C.F.R. § 4.115a, for urinary frequency).  Therefore, 
the Board finds that an analysis of whether the former 
regulations would have been more favorable to the veteran's 
claim than the revised regulations is not necessary, as a 100 
percent rating is generally unavailable for the veteran's 
symptoms.  See Karnas v. Derwinski, 1 Vet. App. at 313 
(1991).

Chronic obstructive pulmonary disease is evaluated under 
38 C.F.R. § 4.97, DC 6604.  During the pendency of this 
appeal, the Secretary revised the regulations that address 
the respiratory system.  See 61 Fed. Reg. 46, 720 (Sept. 5, 
1996) (effective Oct. 7, 1996; amending 38 C.F.R. § 4.96, 
4.97).  Prior to October 7, 1996, diagnostic code 6604 was 
not present, but such disorder would have been analogous to 
other diseases of the trachea and bronchi, such as chronic 
bronchitis, bronchial asthma, and pulmonary emphysema.  
38 C.F.R. § 4.97, DCs 6600, 6602, 6603 (1996).  A 100 percent 
rating for chronic bronchitis, bronchial asthma, and 
pulmonary emphysema was appropriate when, respectively:

Pronounced; with copious productive cough and 
dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with 
symptoms of associated severe emphysema or cyanosis 
and findings of right-sided heart involvement
. . . 
Pronounced; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks 
and with marked loss of weight or other evidence of 
severe impairment of health
. . . 
Pronounced, intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and pulmonary function 
tests
. . . 

38 C.F.R. § 4.97, DCs 6600, 6602, 6603 (1996).

Under the amended regulations which took effect October 7, 
1996, a 100 percent rating for chronic obstructive pulmonary 
disease is appropriate when, as follows:

FEV-1 less than 40 percent of predicted value, or; 
the
ratio of Forced Expiratory Volume in one second to 
Forced
Vital Capacity (FEV-1/FVC) less than 40 percent, 
or;
Diffusion Capacity of the Lung for Carbon Monoxide 
by the
Single Breath Method (DLCO (SB)) less than 40-
percent
predicted, or; maximum exercise capacity less than 
15 ml/
kg/min oxygen consumption (with cardiac or 
respiratory
limitation), or; cor pulmonale (right heart 
failure), or;
right ventricular hypertrophy, or; pulmonary 
hypertension
(shown by Echo or cardiac catheterization), or; 
episode(s)
of acute respiratory failure, or; requires 
outpatient
oxygen 
therapy............................................
........................100

38 C.F.R. § 4.97, DC 6604 (2001). 

Applying both new and old regulations, the veteran's 
respiratory disorder does not demonstrate total disability.  
Although shortness of breath after exertion was a subjective 
complaint noted during several examinations, no examinations 
revealed symptoms associated with pronounced chronic 
bronchitis, bronchial asthma, and pulmonary emphysema.  
Furthermore, the results of the veteran's March 1995 
pulmonary function test showed FEV-1 of 69 percent, higher 
than the criterion warranting a 100 percent rating 
assignment.  As there is no evidence of record to indicating 
respiratory impairment warranting a 100 percent rating under 
the regulations, both old and new, there is no basis for such 
assignment.  See Karnas v. Derwinski, 1 Vet. App. at 313 
(1991).

The evidence of record demonstrates a back disorder, rated by 
the RO as 20 percent disabling under DCs 5293 through 5295.  
A 100 percent rating for a spinal disorder is appropriate 
under the Schedule only where there is evidence of vertebral 
fracture (residuals of which are manifested by cord 
involvement, the need to be bedridden, or by the need to wear 
long leg braces) (38 C.F.R. § 4.71a, DC 5285), or an 
unfavorable complete bony fixation of the spine (38 C.F.R. 
§ 4.71a, DC 5286).  Turco v. Brown, 9 Vet. App. at 225.  
There is no evidence of the aforementioned complications of 
the spine, and therefore no basis upon which to assign an 100 
percent rating for the veteran's back disorder.

The evidence of record also demonstrates disorders of both 
knees.  The Board observes that a 100 percent rating is not 
available for disorders of the knee.  38 C.F.R. § 4.71a, DCs 
5256 through 5263.  Following the same reasoning, the veteran 
may not be assigned a 100 percent rating for pes planus, 
hallux rigidus, or hallux valgus.  38 C.F.R. § 4.71a, DCs 
5276 through 5280.

Hypothyroidism manifests symptoms closely related to the 
veteran's obesity.  See 38 C.F.R. § 4.20.  Notably, regarding 
this disorder, the rating criteria were revised during the 
pendency of the appeal.  61 Fed. Reg. 20440, 20446 (May 7, 
1996) (regarding rating disorders of the endocrine system; 
effective June 6, 1996).  Prior to June 6, 1996, 
hypothyroidism was considered 100 percent disabling when, as 
follows:

Pronounced; with a long history and slow pulse, 
decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.

38 C.F.R. § 4.119, DC 7903 (1995).

Under the new criteria, a 100 percent rating is warranted 
under DC 7903 when the following symptoms related to 
hypothyroidism are shown:

Cold intolerance, muscular weakness, cardiovascular
involvement, mental disturbance (dementia, slowing 
of
thought, depression), bradycardia (less than 60 
beats per
minute), and sleepiness......................................100

38 C.F.R. § 4.119, DC 7903 (2001).

As hypothyroidism was not diagnosed, and the veteran's 
symptoms are not equivalent to the criteria listed above, a 
100 percent rating assignment under hypothyroidism is not 
warranted under both old and new regulations.  See Karnas v. 
Derwinski, 1 Vet. App. at 313 (1991).

Ankylosis of the left great toe, status post metatarsal 
phalangeal joint fusion, was clinically observed.  The Board 
will considers 38 C.F.R. § 4.71a, DC 5283 applicable for 
malunion or nonunion of metatarsal bones.  The highest rating 
available under DC 5283 is 30 percent. 

The veteran was diagnosed with left shoulder degenerative 
arthritis and a left shoulder rotator cuff tear, and he 
reported left shoulder pain.  Closely related diagnostic 
codes include 38 C.F.R. § 4.71a, DCs 5201, pertaining to 
limitation of motion of the arm, and 5202, pertaining to 
impairment of the humerus.  The highest rating that may be 
assigned under DCs 5201 and 5202, is 40 percent and 80 
percent, respectively.  There is no evidence that the veteran 
was diagnosed with ankylosis of the shoulder.  Rather, motion 
was shown to be present.  Thus, DC 5200, pertaining to 
ankylosis of scapulohumeral articulation is not for 
application.

Bilateral gynecomastia was observed upon VA general 
examination in 1998.  (Gynecomastia is the excessive growth 
of the male mammary glands.  Dorland's Illustrated Medical 
Dictionary 777 (29th ed. 2000)).  An unlisted condition, it 
may be rated by analogy to DC 7915, for benign neoplasm.  
38 C.F.R. § 4.119, DC 7915; see also 38 C.F.R. §§ 4.20, 4.27.  
DC 7915 dictates that a benign neoplasm of any specified part 
of the endocrine system should be rated as residuals of 
endocrine dysfunction.  The Board finds no dysfunction 
related to the veteran's gynecomastia.  It is apparent that a 
100 percent rating could not be assigned for this disability. 

Rating criteria pertaining to scars may be applicable to the 
veteran's disability.  A residual scar, status post 
cholecystectomy, was noted on examination, as well as a scar 
on the right third metacarpal phalangeal joint.  
(Cholecystectomy is surgical removal of the gall bladder.  
Dorland's Illustrated Medical Dictionary 340 (29th ed. 
2000)).  However, the provisions of 38 C.F.R. § 4.118, DCs 
7803 and 7804 pertaining to superficial scars do not provide 
for a 100 percent rating.  In addition, there is no evidence 
that the veteran's residual scars cause functional 
impairment.  See 38 C.F.R. § 4.118, DC 7805, which directs 
that other scars be rated on the limitation of function of 
the part affected by scarring.

Finally, the veteran must suffer near total hearing 
impairment in order to warrant a 100 percent rating 
assignment under 38 C.F.R. § 4.85, as amended by 64 Fed. Reg. 
25206 (May 11, 1999) (effective June 10, 1999).  Prior to 
June 10, 1999, the criterion for a 100 percent rating for 
hearing impairment was also near total hearing impairment.  
38 C.F.R. § 4.85 (1998).  As there was no subjective 
complaints of or clinical observation of deafness, a 100 
percent rating would not be applicable under both old and new 
regulations.  See Karnas v. Derwinski, 1 Vet. App. at 313 
(1991).

In light of the veteran's inability to meet the threshold 
requirement of 38 C.F.R. § 3.351(d), it is unnecessary for 
the Board to discuss the provisions of paragraphs (d)(1) or 
(d)(2).

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The new Act is more favorable to the veteran 
as it provides for additional duties on the part of the VA to 
assist a veteran in developing his claim.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to the benefits 
sought on appeal in the statement and supplemental statements 
of the case.  The appellant has not identified any additional 
evidence which would be pertinent to his claim and all needed 
development has been accomplished.


ORDER

Entitlement to special monthly pension, based on the need for 
aid and attendance, prior to August 27, 1998 is denied.

Entitlement to special monthly pension, at the housebound 
rate, prior to August 27, 1998 is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

